Citation Nr: 0945014	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1969, and from April 1989 to August 2000.  He died in 
March 2006.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Honolulu, Hawaii 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in March 
2009.  At that time, the Board determined that additional 
development was warranted and remanded the matter to the RO.  
As the additional development has been substantially 
completed, the matter is once again before the Board on 
appeal.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-
connected for diabetes mellitus with erectile dysfunction and 
retinopathy, rated as 40 percent disabling; kidney 
dysfunction with microalbuminuria, and neurogenic bladder, 
rated as 30 percent disabling; hypertension, rated as 10 
percent disabling; neuropathy of the left and right lower 
extremities, each rated as 10 percent disabling; pes cavus of 
the right foot, and gout, both rated as noncompensably 
disabling.  A combined 70 percent rating was in effect from 
October 28, 2003, until the time of his death.  

2.  The Veteran died on March [redacted], 2006.  The Veteran's death 
was due to adenocarcinoma, non-small cell lung cancer.  

3.  Lung cancer was not related to service, and did not 
manifest within any applicable presumptive period.  

4.  The Veteran's service-connected disabilities were not a 
contributory cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1112, 
1116, 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for death and 
indemnity compensation (DIC) under 38 U.S.C. § 1310, it must 
provide a detailed notice to the claimant.  Specifically, the 
Court held that, under section 38 U.S.C. § 5103(a), the 
notice must include the following elements:

A statement of the conditions, if any, for which a veteran 
was service connected at the time of death;

An explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and

An explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letter 
mailed in April 2006, prior to its initial adjudication of 
the claim.  This letter is not fully compliant with Hupp.  
The letter did inform the appellant of the specific types of 
evidence that she should submit or identify and of the 
assistance that VA would provide to obtain evidence on her 
behalf.  Following the Board's remand, in April 2009, the RO 
issued a letter in compliance with the requirements of Hupp.  
The letter identified the conditions for which the Veteran 
was service-connected during his lifetime, and further 
explained the information or evidence necessary to 
substantiate the claim for service connection for the cause 
of the Veteran's death.  

The Board further finds that there has been substantial 
compliance with the terms of its March 2009 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As 
noted, the appellant was afforded additional notice that 
complied with Hupp.  In addition, a medical opinion was 
provided in July 2009 addressing the likely relationship 
between the Veteran's fatal lung cancer and his service, as 
well as the relationship between his service-connected 
disabilities and the cause of his death.  38 C.F.R. 
§ 3.159(c) (4).  That medical opinion was based upon a review 
of the Veteran's claims file and CPRS notes and included a 
rationale for the opinion provided.  The Board finds that the 
VA opinion obtained in this case is more than adequate, as it 
is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the Veteran's 
March 2006 and July 2006 opinions from Dr. J.A.B.  
Furthermore, the opinion provides a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The record reflects that the certificate of death, service 
medical records, post service VA and private treatment 
records are of record.  While the appellant initially 
identified outstanding records from the Kona VA Clinic, 
review of the claims file reveals that those records have 
been obtained.  Otherwise, neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
outstanding evidence that could be obtained to substantiate 
this claim.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria 

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and manifests a malignant tumor to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by such service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In statements of record, the appellant alleges that initial 
manifestations of lung cancer began during the Veteran's 
second period of active duty service.  She also alleges that 
the Veteran's service-connected disabilities, primarily 
diabetes mellitus, renal failure, and hypertension, 
contributed to or hastened the cause of his death.  

Turning first to the question of the cause of the Veteran's 
death, the most probative evidence of record is the 
Certificate of Death.  It indicates that the Veteran died as 
a result of lung cancer.  The determination is consistent 
with the medical evidence prior to death which documents the 
Veteran's hospice treatment for lung cancer.  

Turning next to the question as to whether lung cancer was 
incurred during service, the Board finds that the 
preponderance of the evidence does not show that lung cancer 
was initially manifested during a period of active duty 
service.  In this respect, the service treatment records do 
not document complaints or symptoms of lung difficulties 
during service.  In addition, while certain malignancies may 
be service-connected if shown during the first post-service 
year, even when not shown during service, here the persuasive 
evidence shows that lung cancer was not shown until 2005, 
several years after discharge from service.  38 C.F.R. 
§ 3.309.  In finding that lung cancer was not related to 
service, the Board has considered the appellant's lay 
testimony as well as the March 2006 and July 2006 medical 
opinions from J. A. B., M.D.  

In the March 2006 opinion, Dr. J. A. B. states that it "is 
possible that it [lung cancer] began over five years ago, 
prior to August 2000."  In the July 2006 opinion, he states 
that the Veteran was diagnosed with lung cancer in September 
2005 and the disease was already at Stage Four.  Because 
bronchioalveolar lung cancer was a slow growing type of 
cancer, the Veteran "most likely had this cancer for several 
years prior to diagnosis."  

The Board does not find these opinions persuasive.  The March 
2006 opinion is speculative, with the examiner noted only 
that it was "possible" that lung cancer manifested prior to 
August 2000.  Notably, he does not posit that it began during 
the Veteran's year and a half period of active duty from 
April 1989 to August 2000.  With respect to the speculative 
nature of this opinion, the Court has noted that an opinion 
that merely states a possibility is not sufficient to 
establish nexus.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative). As such, the March 2006 
opinion is of limited probative weight.  

The July 2006 opinion, while more detailed in its analysis, 
is inconsistent with the March 2006 opinion.  For instance, 
the physician does not explain why his opinion, regarding the 
likelihood of that lung cancer was incurred in service, 
changed from "possible" to "more likely."  Again, while 
the Board has no reason to doubt the physician's statement 
that bronchioalveolar cancers may take years to manifest, 
again, he does not link the Veteran's cancer to a period of 
active duty service.  Likewise, Dr. J.A.B. does not discuss 
other risk factors that the Veteran had that may have 
contributed to his lung cancer or his history of tobacco use. 
For these reasons, the Board finds the opinions are not 
dispositive of the issue of service incurrence.  

Of greater probative value is the July 2009 VA medical 
opinion.  As note above, this examination included a review 
of the Veteran's claim folder.  The examiner provided a 
detailed rationale for his opinion that included citation to 
pertinent treatment records and discussed in detail the 
Veteran's medical history.  The examiner also referenced 
relevant medical literature and risk factors related to the 
Veteran's type of terminal cancer as well as the Veteran's 
postservice occupational exposure to hazardous materials as a 
painter and his family history of lung cancer (the Veteran's 
mother died from lung cancer).  The examiner opined that the 
Veteran's service connected disabilities including diabetes 
mellitus, kidney dysfunction, hypertension, bilateral lower 
extremity neuropathy, pes cacus, and gout did not contribute 
substantially or materially to his death from lung cancer.  
In reaching this conclusion, the examiner reviewed various 
Internet articles submitted by the appellant and noted that 
he could not fid any direct linkage between diabetes and lung 
cancer.  .  

The Board has also reviewed the internet articles provided by 
the appellant, these articles; however, primarily describe 
the association between diabetes mellitus and certain types 
of cancer.  They do not discuss bronchioalveolar cancer, nor 
can they be considered persuasive to describe the 
relationship between the Veteran's service-connected 
disabilities and the cause of his death.  

Moreover, as noted by the VA examiner in July 2009, there is 
other competent medical evidence indicating that the Veteran 
had other non-service related risk factors that influenced 
the development of lung cancer.  In this respect, there is 
evidence of record that the Veteran had a 20-year history of 
smoking a pack of cigarettes a day.  There is also evidence 
showing a family history of lung cancer, as well as a post-
service employment history that indicates possible exposure 
to chemicals.  

For these reasons, the Board finds that the evidence is not 
evenly balanced with respect to the question of whether the 
Veteran's fatal lung cancer had its origins during service, 
or can be presumptively linked to such service.  

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c)(2) cited above.  Notwithstanding, the 
appellant's unsubstantiated allegations and the opinions of 
Dr. J.A.B which have no probative value, there is no 
persuasive evidence that the Veteran's service-connected 
disabilities caused or materially contributed to his death.  
In this respect, the terminal medical and hospice records, 
and the certificate of death, do not indicate the influence 
of any service-connected disability to his death.  In 
addition, the Board has given careful consideration to the 
fact that the Veteran's service-connected disabilities did 
involve an active process affecting a vital organ.  See 38 
C.F.R. § 3.312.  However, the Board finds that there is no 
competent medical evidence or persuasive lay evidence 
supporting a conclusion that the Veteran's service-connected 
disabilities resulted in a general impairment of health that 
would render him materially less capable of resisting the 
effects of other disorders primarily causing death.  
Moreover, the VA examiner in July 2009 specifically opined 
that the service-connected disabilities "including diabetes 
mellitus, kidney dysfunction, hypertension, bilateral lower 
extremity neuropathy, pes cacus (sic) and gout did not 
contribute substantially or materially to his death from lung 
cancer."  

For these reasons, while the Board acknowledges the Veteran's 
honorable military service, and while he had significant 
service-connected disabilities at the time of his death, the 
Board cannot conclude that his death was service connected.  
As the preponderance of the evidence is against the claim, 
the claim must be denied.  

ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


